Citation Nr: 1031024	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-22 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from March 1992 to March 1993, 
June 1996 to March 1997, and from March 2002 to June 2004.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 
(2009).  

The Veteran was scheduled for a videoconference hearing on 
January 14, 2009, but he failed to attend.  Subsequently, the 
Veteran indicated that she had been hospitalized the day before 
the scheduled hearing and requested that the hearing be 
rescheduled.  

It has been determined that good cause has been shown for failing 
to appear at the scheduled videoconference.  Thus, the 
videoconference should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Reschedule the appellant for a 
videoconference hearing before a Veterans Law 
Judge at the VA Regional Office which has 
jurisdiction over the claim file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

